NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0363n.06

                                           No. 15-1608

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Jun 30, 2016
UNITED STATES OF AMERICA,                                )                DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )   ON APPEAL FROM THE UNITED
                                                         )   STATES DISTRICT COURT FOR
CHRISTOPHER TURRYLE BRYANT,                              )   THE WESTERN DISTRICT OF
                                                         )   MICHIGAN
       Defendant-Appellant.                              )
                                                         )
                                                         )


BEFORE:        SUHRHEINRICH, DAUGHTREY, and ROGERS, Circuit Judges.


       PER CURIAM.           Defendant Christopher Turryle Bryant appeals the district court’s
judgment of conviction. A jury convicted Bryant of transportation for purposes of prostitution in
violation of 18 U.S.C. § 2421 (Count One); sex trafficking or attempted sex trafficking by force,
fraud, or coercion in violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and (e) and 1594(a) (Count
Two); sex trafficking of a minor by force, fraud, or coercion in violation of 18 U.S.C.
§ 1591(a)(1), (a)(2), (b)(1), (b)(2), (c), and (e) (Count Three); and sex trafficking of a minor in
violation of 18 U.S.C. § 1591(a)(1), (b)(2), and (c) (Counts Four and Five). The district court
sentenced Bryant to a total of 480 months of imprisonment, to be followed by five years of
supervised release.
       On appeal, Bryant argues that (1) the prosecution presented insufficient evidence to
support his convictions, (2) the district court erred in ruling that an FBI agent was qualified to
testify as an expert witness, (3) a police officer’s testimony disclosing the results of a rape kit
                                           No. 15-1608


violated Bryant’s rights under the Confrontation Clause, and (4) the district court misjoined the
counts against Bryant. We find no reversible error and affirm.
       In his first ground for relief, Bryant argues that the government presented insufficient
evidence at trial to support his convictions. We review Bryant’s challenge to the sufficiency of
the government’s evidence de novo. See United States v. Collins, 799 F.3d 554, 589 (6th Cir.),
cert. denied, 136 S. Ct. 601 (2015). On appeal, “the relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979). “In undertaking this analysis, this court neither independently weighs the
evidence, nor judges the credibility of witnesses who testified at trial.” United States v. Talley,
164 F.3d 989, 996 (6th Cir. 1999). “Circumstantial evidence alone is sufficient to sustain a
conviction and such evidence need not remove every reasonable hypothesis except that of guilt.”
United States v. Vannerson, 786 F.2d 221, 225 (6th Cir. 1986).
       Count One charged Bryant with transporting Y.W. for purposes of prostitution in
violation of 18 U.S.C. § 2421. In order to convict Bryant of this offense, the government was
required to prove that Bryant (1) knowingly transported Y.W. in interstate commerce, (2) with
the intent to have her engage in prostitution or other criminal sexual activity. 18 U.S.C. § 2421;
see United States v. Farber, 336 F.2d 586, 587-88 (6th Cir. 1964). Bryant challenges the
sufficiency of the government’s evidence as to both elements.
       Y.W. testified that, in the summer of 2012, as the result of the violent nature of her
relationship with Bryant, she sustained multiple injuries and lost custody of her children. After
her children were placed in foster care, Bryant suggested that Y.W. and Bryant relocate from
Michigan to Arizona. In September 2012, Y.W. agreed to travel with Bryant to Arizona because
he “told [her she] had to go.” At Bryant’s direction, Y.W. used her Supplemental Security
Income (“SSI”) card to withdraw over one thousand dollars to pay several hundred dollars for
their bus tickets. Y.W. gave her remaining cash to Bryant “[b]ecause he did not want [her] to
have any money on [her SSI] card and he wanted all of [her] money to be in his pockets.”


                                               -2-
                                           No. 15-1608


Bryant, who did not have any money of his own at the time, controlled Y.W.’s SSI card and cash
during their trip to Arizona.
       Y.W. testified that, upon their arrival in Phoenix, Arizona, Bryant used her SSI card to
rent a motel room. The next day, Bryant purchased a “very provocative” outfit for Y.W. and,
that night, instructed her to put on the outfit, do her hair, and put on her makeup. Bryant then
brought Y.W. to a street in Phoenix where he told her “to walk the strip,” which Y.W.
understood to mean that she “had to prostitute.” Bryant told her where to walk and how to
attract customers, and said that her first customer would have to buy condoms. He then watched
from nearby as Y.W. attempted to solicit customers. At the end of the night, Bryant became
angry because Y.W. had not had sex for money, “started cussing [her] out,” and told her “that he
had another girl working for him and that she made a lot of money.” Viewing this evidence in
the light most favorable to the prosecution, see Jackson, 443 U.S. at 319, we conclude that a
rational juror could have concluded that Bryant transported Y.W. in interstate commerce with the
intent to have her engage in prostitution. See 18 U.S.C. § 2421.
       Count Two charged Bryant with sex trafficking or attempted sex trafficking of Y.W. by
force, fraud, or coercion, in violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and (e) and 1594(a). To
convict Bryant of this offense, the government was required to prove that (1) Bryant knowingly
did or attempted to recruit, entice, harbor, transport, provide, obtain, or maintain by any means
Y.W.; (2) Bryant knew or recklessly disregarded the fact that force, threats of force, fraud, or
coercion would be used to cause Y.W. to engage in a commercial sex act; and (3) the offense
was in or affected interstate commerce. 18 U.S.C. §§ 1591(a)(1), 1594(a). Bryant challenges the
sufficiency of the government’s evidence only as to the “use-of-force” element.
       In addition to the testimony described above, Y.W. testified that, after Bryant “cuss[ed]
[her] out” for failing to have sex for money, Bryant and Y.W. returned to the motel room that
Bryant had rented with Y.W.’s money. Bryant remained angry and, once inside the room,
“started beating on” Y.W. Y.W. sought help from a motel employee, who let her stay with him
until “things died down with Mr. Bryant.” When Y.W. returned to Bryant, they relocated to
another hotel, where “he beat [her] again, and raped [her].” When Y.W. attempted to escape
                                               -3-
                                           No. 15-1608


through a bathroom window, Bryant pulled her back inside and continued to assault her. When
Y.W. tried to call for help, Bryant threw and shattered her phone. Bryant also threatened to call
Child Protective Services in Michigan to tell them that Y.W. was in Arizona prostituting herself,
“that [she] didn’t care about [her] kids, and that [she] didn’t want them.” The next morning,
while Bryant was placing an order for her at McDonald’s, Y.W. “took off running,” sought
refuge at a nearby shelter, and was taken to a hospital for a medical examination. Phoenix Police
Officer Veronica Gomez, who was dispatched to the emergency room to collect evidence of
Y.W.’s sexual assault, provided corroborating testimony. Viewing this evidence in the light
most favorable to the prosecution, see Jackson, 443 U.S. at 319, a rational juror could have
concluded that Bryant knew or recklessly disregarded the fact that force, threats of force, fraud,
or coercion would be used to cause Y.W. to engage in a commercial sex act. See 18 U.S.C.
§ 1591(a)(1).
       Bryant’s arguments to the contrary are unavailing.         First, Bryant contends that the
government failed to prove that he used force, fraud, or coercion against Y.W. within the
Western District of Michigan to cause her to engage in prostitution. The government was not
required to prove that conduct satisfying the “use-of-force” element of § 1591(a)(1) occurred in
the Western District of Michigan. See 18 U.S.C. § 1591(a)(1). In any event, the government
presented ample evidence from which a rational juror could have concluded that Bryant used
force, threats of force, fraud, or coercion, beginning in the Western District of Michigan, to cause
Y.W. to engage in prostitution. Second, Bryant argues that the government failed to prove that
he used force against Y.W. to cause her to engage in prostitution. The “use-of-force” clause
requires a showing of force, threats of force, fraud, or coercion. Id. Thus, the government was
not required to prove the use of force; proof of threats of force, fraud, or coercion sufficed under
the statute. Moreover, the government presented ample evidence from which a rational juror
could have concluded that Bryant used force against Y.W. to cause her to engage in prostitution.
Third, Bryant suggests that because no charges were filed against him in Arizona, he could not
have committed the charged offenses against Y.W. In light of the evidence presented at trial, a
rational juror could have disagreed.
                                               -4-
                                           No. 15-1608


       Count Three charged Bryant with sex trafficking of S.C., a minor, by force, fraud, or
coercion in violation of 18 U.S.C. § 1591(a)(1), (a)(2), (b)(1), (b)(2), (c), and (e). To convict
Bryant of this offense, the government was required to prove that (1) Bryant knowingly
recruited, enticed, harbored, transported, provided, obtained, or maintained by any means S.C.;
(2) Bryant knew or recklessly disregarded the fact that (a) S.C. was under the age of 18 and
would be caused to engage in a commercial sex act, and (b) force, threats of force, fraud, or
coercion would be used to cause S.C. to engage in a commercial sex act; and (3) the offense was
in or affected interstate commerce.1 18 U.S.C. § 1591(a)(1). Bryant argues that the government
presented insufficient evidence that his conduct involving S.C. was in or affecting interstate
commerce, that he knew or recklessly disregarded the fact that S.C. was under the age of 18 and
would be caused to engage in a commercial sex act, and that he knew or recklessly disregarded
the fact that force, threats of force, fraud, or coercion would be used to cause S.C. to engage in a
commercial sex act.
       S.C. testified that Bryant posted photos of her in an online advertisement on
Backpage.com. As a result of this advertisement, which Bryant paid for, people called to arrange
commercial sex dates with S.C. Viewing this evidence in the light most favorable to the
prosecution, see Jackson, 443 U.S. at 319, a rational juror could have concluded that Bryant’s
use of the internet satisfied the interstate nexus requirement. See United States v. Napier, 787
F.3d 333, 346-47 (6th Cir. 2015).
       S.C. further testified that, when she failed to obey Bryant’s instructions regarding her
curfew one night, he accused her of having sex for free, grabbed her by the neck, threw her onto
the bed, and, while holding her down, told her that he “could kill [her] and no one would know”
and that “no one would miss [her].” S.C. also testified that, although she initially told Bryant
that she was 18, she later told him that she was 17, and he thereafter continued to arrange

       1
          To obtain a conviction under § 1591, the government is required to prove either that
force, fraud, or coercion were used, or that the victim was under the age of 18. 18 U.S.C.
§ 1591(a)(1). However, the penalty for sex trafficking by force, fraud, or coercion is higher than
that for trafficking of a minor who has attained the age of 14. 18 U.S.C. § 1591(b). In this case,
the government pursued a conviction for Bryant’s trafficking of S.C. under both theories.
                                               -5-
                                          No. 15-1608


commercial sex dates for her.      Viewing this evidence in the light most favorable to the
prosecution, see Jackson, 443 U.S. at 319, a rational juror could have concluded that Bryant
knew or recklessly disregarded the fact that force, threats of force, fraud, or coercion would be
used to cause S.C. to engage in a commercial sex act, and knew or recklessly disregarded the fact
that S.C. was under the age of 18 and would be caused to engage in a commercial sex act. See
18 U.S.C. § 1591(a)(1).
       Counts Four and Five charged Bryant with sex trafficking of B.R. and K.L., both minors,
in violation of 18 U.S.C. § 1591(a)(1), (b)(2), and (c). To convict Bryant of these offenses, the
government was required to prove that (1) Bryant knowingly recruited, enticed, harbored,
transported, provided, obtained, or maintained by any means B.R. and K.L.; (2) Bryant knew or
recklessly disregarded the fact that B.R. and K.L. were under the age of 18 and would be caused
to engage in a commercial sex act; and (3) the offenses were in or affected interstate commerce.
18 U.S.C. § 1591(a)(1). Bryant argues that the government presented insufficient evidence that
his conduct involving B.R. and K.L. was in or affecting interstate commerce, and asserts that
“both [B.R.] and [K.L.] were willing participants in the conduct.”
       B.R. testified that she communicated with Bryant through Facebook and that Bryant
posted nude photos of her in a Backpage.com advertisement. K.L. testified that Bryant recruited
her through Facebook and posted photos of her in her underwear in a Backpage.com
advertisement.   Viewing this evidence in the light most favorable to the prosecution, see
Jackson, 443 U.S. at 319, a rational juror could have concluded that Bryant’s use of the internet
satisfied the interstate nexus requirement. See Napier, 787 F.3d at 346-47. To the extent that
Bryant argues that the government failed to present sufficient evidence that he used force, fraud,
or coercion to cause B.R. and K.L. to engage in a commercial sex act, he misconstrues the
requirements of § 1591(a)(1).    To obtain a conviction for sex trafficking of a minor, the
government was not required to establish the use of force, fraud, or coercion. See 18 U.S.C.
§ 159 (a). Accordingly, the government presented sufficient evidence at trial to support Bryant’s
convictions.


                                               -6-
                                           No. 15-1608


       In his second ground for relief, Bryant argues that the district court erred in allowing FBI
Agent James E. Hardie to testify as an expert witness. We review the district court’s admission
of expert testimony for an abuse of discretion. United States v. Smith, 601 F.3d 530, 539 (6th
Cir. 2010). “Under Federal Rule of Evidence 702, a person with ‘specialized knowledge’
qualified by his or her ‘knowledge, skill, experience, training, or education’ may give opinion
testimony if it ‘will assist the trier of fact to understand the evidence or to determine a fact in
issue.’” United States v. Johnson, 488 F.3d 690, 698 (6th Cir. 2007) (quoting Fed. R. Evid. 702).
       Bryant claims that Agent Hardie’s testimony was not helpful to the jury. Specifically, he
claims that, because “[p]opular movies, television and books have familiarized the public to”
relationships between pimps and prostitutes and “[t]he hierarchy and the standards of refusing
service to African-Americans were not issues within the case,” Agent Hardie’s testimony did not
assist the jury in understanding the evidence or facts at issue. The district court concluded that
“a jury is not generally equipped to evaluate testimony on sex trafficking cases” and
“complicated pimp/prostitute relationships,” and found that Agent Hardie’s testimony would
assist the jury. This ruling was not an abuse of discretion. Bryant’s relevancy challenge to
Agent Hardie’s testimony on the refusal of prostitution services to African-American men is also
unavailing. Trial testimony established that, in an advertisement that Bryant posted for K.L.,
Bryant included a disclaimer requesting that African-American men not respond to the posting.
Trial testimony also established that Bryant told Y.W. not to service any African-American
customers. The district court did not abuse its discretion in determining that Agent Hardie’s
testimony regarding perceptions of African-American “johns” would assist the jury in
understanding this evidence.
       Bryant also claims that Agent Hardie was not qualified to testify as an expert witness
because “there is no evidence that [Agent Hardie] has performed research, compiled data in any
scientific fashion, or applied that research to other cases.” Agent Hardie testified that he had
been an FBI agent since 2001, that he was currently the FBI Liaison to the National Center for
Missing and Exploited Children, and that he previously had run the Northwest Ohio Violent
Crimes Against Children Task Force. He also testified to his extensive education and training in
                                               -7-
                                            No. 15-1608


the area of child sex-trafficking. The district court concluded that, based on Agent Hardie’s
education, training, and experience, he had specialized knowledge about sex trafficking and was
qualified to testify as an expert witness. This ruling likewise was not an abuse of discretion. See
Fed. R. Evid. 702; United States v. Cunningham, 679 F.3d 355, 378 (6th Cir. 2012).
       In his third ground for relief, Bryant challenges Officer Gomez’s statement, on redirect
examination, that Y.W.’s rape kit results implicated Bryant. He claims that, because Officer
Gomez did not prepare or analyze the test results, his rights under the Confrontation Clause were
violated by her testimony. See Bullcoming v. New Mexico, 564 U.S. 647, 660-62 (2011). But
because Bryant did not object to Officer Gomez’s testimony in the district court, we review his
claim for plain error only. See United States v. Ford, 761 F.3d 641, 652 (6th Cir.), cert. denied,
135 S. Ct. 771 (2014). “To establish plain error, a defendant must show (1) that there was an
error—‘some sort of deviation from a legal rule’; (2) that the error was ‘obvious, rather than
subject to reasonable dispute’; and (3) that the error affected the defendant’s ‘substantial rights,’”
United States v. Martinez, 588 F.3d 301, 313 (6th Cir. 2009) (quoting Puckett v. United States,
556 U.S. 129, 135 (2009)), “which in the ordinary case means he must demonstrate that it
‘affected the outcome of the district court proceedings.’” Puckett, 556 U.S. at 135 (quoting
United States v. Olano, 507 U.S. 725, 734 (1993)). Bryant has failed to demonstrate that Officer
Gomez’s brief reference to Y.W.’s rape kit results, which were not mentioned at any other point
during the trial, “affected the outcome of the district court proceedings.” Id. (quoting Olano, 507
U.S. at 734). Accordingly, he has failed to establish plain error. See Martinez, 588 F.3d at 314.
       In his fourth ground for relief, Bryant argues that the district court erred in “allow[ing] a
joint trial of counts which occurred in 2012 in Arizona,” i.e., those involving Y.W., “with
unrelated counts occurring in 2014 in Michigan,” i.e., those involving S.C., B.R., and K.L. He
claims that “joinder of the counts was highly prejudicial. By including the 2012 Arizona
conduct, the jury heard that Bryant raped [Y.W.].” Because Bryant did not raise this issue in the
district court, we review the district court’s joinder of the counts for plain error. See United
States v. Soto, 794 F.3d 635, 655 (6th Cir. 2015), cert. denied, 2016 WL 2842492 (U.S. May 16,
(2016) (No. 15-7432). Under Rule 8, the government may join multiple counts “if the offenses
                                                -8-
                                           No. 15-1608


charged . . . are of the same or similar character, or are based on the same act or transaction, or
are connected with or constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a).
Under Rule 14, the district court may sever the joined counts if it appears that their consolidation
will prejudice the defendant. Fed. R. Crim. P. 14. The government met the requirements of Rule
8 because the charged offenses were of the same or similar character and were part of a common
scheme or plan involving the commercial sale of sex. See Fed. R. Crim. P. 8(a). Bryant’s
conclusory statement that the joinder of the counts “was highly prejudicial” is insufficient to
establish prejudice. See United States v. Hang Le-Thy Tran, 433 F.3d 472, 478 (6th Cir. 2006).
Accordingly, Bryant has failed to establish that the district court erred, much less plainly erred,
in joining the counts.
       For these reasons, we AFFIRM the district court’s judgment.




                                               -9-